Claims Allowed
1.	Claims 1-14 and 16-21 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 1 identifies the distinct features: “determining one or more capabilities of a screen of a passive magnifying device(FIGs. 7, 12: 712, 1206); determining a distance between the first device screen(FIGs. 7-8: 702, 806) and the screen of the passive magnifying device(FIGs. 7, 12: 712, 1208); calculating a magnification ratio based on the passive magnifying device focal length(FIG. 8: 808) and the determined distance(FIG. 12: 1210); adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio (FIG. 12: 1210, 1212) to provide the preferred view screen resolution of the content on the screen of the passive magnifying device(FIG. 7: 712)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0264299 A1 to Leech et al. and U.S. Patent Pub. No. 2012/0147487 A1 to Waitzman, III et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	More specifically as to claim 1, Leech discloses a method (Fig. 3: 302; ¶¶0031, 0090, 0093-0094, 0099) comprising: 
outputting content on a screen of a first device(302)(Fig. 3; ¶¶0031, especially – “any device in the art suitable for displaying content…including, but not limited to…a smartphone”, 0099), said content output in a first resolution (¶0099); 
determining one or more capabilities of the screen of the first device (¶¶0090, 0093-0094);
Leech does not expressly disclose determining one or more capabilities of a screen of a passive magnifying device; determining a distance between the first device screen and the screen of the passive magnifying device; 
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance; and
adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio to provide a preferred view screen resolution of the content on the screen of the passive magnifying device.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Waitzman, III discloses a screen of a passive magnifying device(701)(Fig. 7; ¶0042).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Leech with Waitzman to provide a method that allows a user to view content on the first device that is magnified (see e.g., ¶0006).
Leech modified by Waitzman, III does not teach determining one or more capabilities of a screen of a passive magnifying device; determining a distance between the first device screen and the screen of the passive magnifying device; 
calculating a magnification ratio based on the passive magnifying device focal length and the determined distance; and
adjusting the content on the screen of the first device to a second resolution based on the calculated magnification ratio to provide a preferred view screen resolution of the content on the screen of the passive magnifying device, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Independent claim 13 identifies the distinct features: “wherein the determining a distance(FIG. 11: 1114) between the projector(FIGs. 8, 11: 814, 1106) and the screen(FIGs. 8, 17: 812, 1706) comprises: projecting a virtual object(FIG. 11: 1112) onto the screen(FIG. 17: 1704); capturing an image of the virtual object(FIG. 11: 1108) using the camera; detecting a virtual object length in the captured image; and calculating the distance based on detected virtual object length in the captured image(FIGs. 11, 17: 1108, 1706), a reference distance, and a reference virtual object length in a reference image, wherein the reference image is captured while the projector(FIGs. 8, 11: 814, 1106) is placed at the reference distance from the screen(FIGs. 8, 17: 812, 1706)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0179147 A1 to Rezaiifar et al. (“Rezaiifar”) and Japan Patent Pub. No. 2018-054799A to Makino, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

As to claim 13, Rezaiifar discloses a system(100)(FIGs. 1, 2A; ¶0024) comprising: 
a camera(116)(FIG. 1; ¶0029);
a processor(106)(FIG. 1; ¶¶0024, 0026), and
memory(108)(FIG. 1; ¶¶0024, 0026) storing computer readable instructions  that, when executed by the processor(106)(FIG. 1; ¶¶0024, 0026, 0031), configure the system(100)(FIG. 1; ¶0024) to perform (¶¶0024, 0031): 
outputting, at a first resolution, content for projection by a
projector(118)(FIGs. 1, 2A; ¶¶0024, 0030-0031, 0042) onto a screen(200)(FIG. 2A; ¶¶0042, 0078, especially – “screen”); 
determining a distance(d2)(FIG. 2A; ¶0044) between the
camera(116)(FIGs. 1, 2A; ¶0044) and the screen(200)(FIG. 2A; ¶¶0042, 0078, especially – “screen”);
calculating a size of the projected content (¶0046, especially –
“determining a shape of area 202, based on one or more images and determining the content area…so that content may be projected within the bounds of the determined shape”), based on the determined distance(d2)(FIG. 2A; ¶¶0044-0046); 
determining a preferred viewing resolution(resolution corresponding to
scaling factor)(¶¶0046-0049); and 
adjusting the outputted content to a second resolution (¶¶0046-
0048) based on the preferred viewing resolution(resolution corresponding to
scaling factor)(¶¶0046-0049).
Rezaiifar does not expressly disclose determining a distance
between the projector and the screen; determining a preferred viewing resolution
based on the calculated size of the projected content; wherein the determining a distance between the projector and the screen comprises: projecting a virtual object onto the screen; capturing an image of the virtual object using the camera; detecting a virtual object length in the captured image; and calculating the distance based on detected virtual object length in the captured image, a reference distance, and a reference virtual object length in a reference image, wherein the reference image is captured while the projector is placed at the reference distance from the screen. 
Makino discloses determining a distance between the projector and
the screen(p 8, especially – “The projection unit 14 that projects an image includes a projection lens including a fixed lens group and a movable lens group…The distance measurement unit 24 measures the distance from the projection unit 14 to the projection screen S on the screen 30.  Specifically, the screen 30 may be photographed with an optical sensor having a light emitting / receiving element such as infrared rays or an imaging element, and the distance to the projection screen S may be calculated by analyzing the photographed image.”); determining a preferred viewing resolution based on the calculated size of the projected content (p 7, especially – “The resolution table 211b is a data table in which resolution information corresponding to the scaling magnification and the screen size of the projected screen S is registered in advance”; and p 10, especially – “resolution information corresponding to the scaling magnification and the screen size”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rezaiifar with Makino to provide a system that more displays content on a screen more accurately (i.e., with a more accurate size and shape) while ensuring that content that includes characters is easy for a user to see regardless of the size of the screen (see e.g., p 13, last ¶).
	Rezaiifar modified by Makino does not expressly disclose wherein the determining a distance between the projector and the screen comprises: projecting a virtual object onto the screen; capturing an image of the virtual object using the camera; detecting a virtual object length in the captured image; and calculating the distance based on detected virtual object length in the captured image, a reference distance, and a reference virtual object length in a reference image, wherein the reference image is captured while the projector is placed at the reference distance from the screen, with all other limitations as claimed.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 18 identifies the distinct features: “determining one or more capabilities of the screen(FIGs. 7, 12: 704, 1204) of the first device(FIGs. 7, 12: 702, 1204); a screen of a passive magnifying device(FIGs. 7, 12: 712, 1206); calculating a preferred viewing resolution(FIG. 12: 1210) based on the passive magnifying device focal length (FIGs. 7, 12: 712, 1206)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0002522 A1 to Wilsher and U.S. Patent Pub. No. 2015/0179147 A1 to Rezaiifar et al. (“Rezaiifar”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

More specifically as to claim 18, Wilsher discloses a method (Fig. 3; ¶0024) comprising:
	outputting content(610)(Figs. 6, 8; ¶¶0031, 0034, 0037) on a screen(210)(Fig.  of a first device(200)(Fig. 3: 350, Fig. 6: 200; ¶0031), said content output (610)(Figs. 6, 8; ¶¶0028, 0031, 0034, 0037) in a first resolution (¶¶0028, especially – “the resolution or the granularity of the local image”, 0031); 
	a screen(600)(Fig. 3: 360; Fig. 6; ¶¶0023, 0027, 0031, 0036) of a passive device(600)(Fig. 6; ¶0027);
	determining a distance between the first device screen(200)(Fig. 6; ¶0023, especially – “determining device 200’s physical proximity to a physical object or surface, such as a projector screen”, 0027, 0031, 0036) and the screen(600)(Fig. 3: 360; Fig. 6; ¶¶0023, 0027, 0031, 0036) of the passive device(600)(Fig. 6; ¶0027).
	Wilsher does not expressly disclose
determining one or more capabilities of the screen of the first device; 
	determining one or more capabilities of a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length and the determined distance; 
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive magnifying device.
determining one or more capabilities of the screen of the first device; 
	determining one or more capabilities of a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length and the determined distance; and
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive magnifying device.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Rezaiifar discloses determining one or more capabilities of a screen of a passive device(200)(FIG. 2A; ¶¶0042, 0044, 0038, especially – “the boundaries of the determined content areas…a significant change in a size or location of the projection target, or a significant change in a position of the system 100”; 0048, especially – “bounds of area…dimensions as object 200”; 0078, especially – “the object may be other objects such as…a computing device, a screen”); 
	calculating a preferred viewing resolution based on the passive device(200)(FIG. 2A; ¶¶0042, 0037, especially – “scaling factor for scaling a projection to have a desired size or resolution on a target object…determining a scaling factor based on the determined distance and the determined content area”; 0048, especially – “image 206 may have dimensions designed to fit within bounds of area 202 at a resolution determined by the scaling factor”; 0078) and the determined distance (¶0046, especially – “Trimming 126 may also include determining a scaling factor based on the distances d1 and d2 to object 200 and area 202”); and
adjusting the content to a second resolution based on the preferred viewing resolution of the content on the screen of the passive device(200)(FIG. .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilsher with Rezaiifar to provide a method that optimizes the displayed image even when there is a change in the location of the screen of the passive object (¶¶0038 and 0048).
Wilsher modified by Rezaiifar does not expressly disclose
determining one or more capabilities of the screen of the first device; 
	a screen of a passive magnifying device; 
	calculating a preferred viewing resolution based on the passive magnifying device focal length, with all other limitations as claimed.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/KIRK W HERMANN/Examiner, Art Unit 2692